Citation Nr: 0815515	
Decision Date: 05/12/08    Archive Date: 05/23/08

DOCKET NO.  06-31 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for varicose veins of 
the right lower extremity, to include as a residual of a cold 
injury during service, or secondary to service-connected 
frostbite of the feet.  

2.  Entitlement to service connection for varicose veins of 
the left lower extremity, to include as a residual of a cold 
injury during service, or secondary to service-connected 
frostbite of the feet. 

3.  Entitlement to service connection for degenerative 
arthritis of the knees, ankles, and feet, to include as a 
residual of a cold injury during service, or secondary to 
service-connected frostbite of the feet. 

4.  Entitlement to service connection for sleep apnea, to 
include as a residual of a cold injury during service, or 
secondary to service-connected frostbite of the feet. 

5.  Entitlement to service connection for headaches, to 
include as a residual of a cold injury during service, or 
secondary to service-connected frostbite of the feet. 

6.  Entitlement to a disability rating in excess of 10 
percent for the residuals of frost bite of the right foot.  

7.  Entitlement to a disability rating in excess of 10 
percent for the residuals of frost bite of the left foot.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from April 
1952 to April 1954 and from April 1955 to November 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's October 2006 Substantive Appeal was made by a 
written narrative statement rather than on a VA Form 9.  In 
March 2008, the veteran's representative requested that the 
case be remanded so that that the veteran could be accorded a 
hearing by Veterans Law Judge at the local RO (Travel Board 
Hearing).  The representative's motion for a hearing is 
granted and the veteran should be scheduled for the requested 
hearing.

Accordingly, the case is REMANDED for the following action:

The RO should must schedule the veteran 
for the requested Travel Board hearing 
before the Board at the RO.  The 
veteran and his representative must be 
provided proper notice of the date and 
time of the scheduled hearing and the 
notification must be documented in the 
claims file.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

